 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

Letitia JAMES DIVISION OF STATE COUNSEL
ATTORNEY GENERAL LITIGATION BuREAU

Writer’s Direct Dial: (212) 416-8528

June 18, 2020

BY ECF and EMAIL
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York

500 Pearl Street
New York, New York 10007-1312 MEMO ENDORSED

KaplanN YSDChambers@nysd.uscourts.gov
Re: LawHO, LLC et al vy. Dopico et al., 20-cv-616 (LAK)
Dear Judge Kaplan:

Our Office represents the Defendants in the above-referenced action. Pursuant to Your
Honor’s Individual Practices on “Motion Rules and Procedures,” we respectfully request an
extension from June 23, 2020 until July 31, 2020 to respond to the Complaint and an
adjournment of the conference scheduled for June 25, 2020 with the Court until after the date of
the next extension.

These extensions, if granted, will permit relevant third parties, including the
Administrative Board of the Courts (the “Board”) and the Secretary of State for the State of New
York time to finalize and publish the amendments to the New York Rule of Professional Conduct
at issue — Rule 7.5(b) “Professional Notices, Letterheads, and Signs.” Defendants continue to
believe that these amendments will resolve the claims raised in this action without further
involvement of the Court.

Defendants’ April 22, 2020 letter discusses the background of the parties and the
allegations. (See ECF 42). Since the date of that letter, the Board, comprised of the Chief Judge
and the Presiding Justices of the four Appellate Divisions, has worked expeditiously to amend
Rule 7.5(b) through the requisite standard procedures. The Board opened a period of public
comment on the Rule 7.5 Amendments on April 17, 2020 and set a June 1, 2020 deadline. On
June 9, 2020, the Board reviewed those comments and approved the proposed amendment to Part
1200 Rules of Professional Conduct Rule 7.5(b). Over the past nine days, judges from each of
the four Appellate Division departments have met and approved the amended Rule 7.5(b). This
step was necessary as the Rules of Professional Conduct are part of the Joint Appellate Rules.

 

28 LIBERTY STREET, NEW YORK, NY 10005 @ PHONE (212) 416-8610 @ WWW.AG.NY.GOV
é ae LAR Document 43 Filed O6/19/20 Page 2 of Page > of 2

Hon. Lewis
June 18, 2020

The next step in the amendment process is for the four Presiding Justices to sign a Joint
Order of the Departments of the New York State Supreme Court, Appellate Division. This Office
has been informed that this step will occur within the next couple of days. Once this
administrative step has occurred, the Joint Order will be transmitted to the Secretary of State for
recording and publication. Thereafter, Part 1200 Rules of Professional Conduct will be updated
and eventually published on the www.nycourts.gov.

An adjournment of the June 25, 2020 conference and an extension until July 31, 2020
should allow for the completion of this amendment process, which should ultimately resolve the
issues raised in this lawsuit. This is Defendants’ second request for an extension of time to
respond to the Complaint and the first request concerning the Court conference. Plaintiffs have
consented both to the extension and the adjournment.'

Thank you for your consideration in this matter.
Respectfully submitted,
s/ Elizabeth A. Figueira

Elizabeth A. Figueira
Assistant Attorney General

p Ur~D_—

Conference adjourned to August 13, 2020 at o' GP
Parties to arrange teleconference with Mr Mohan

TH siefose

' A stipulation signed by sath concerning the extension has been attached as Exhibit 1.

28 LIBERTY STREET, NEW YORK, NY 10005 @ PHONE (212) 416-8610 © WWW.AG.NY.GOV
